Dear Representative Hudson:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub.  The request has been assigned to me for research and reply.
You present the following issue for our review:
     May a retiree of the Louisiana Teacher's Retirement System, who is successful in becoming a judge, receive a judge's salary and continue to receive retirement benefits from the Louisiana Teacher's Retirement System?
LSA-R.S. 11:710 is applicable and states:
     "Notwithstanding any other provision of law to the contrary, any person who retires from the Teachers' Retirement System of Louisiana and becomes employed or reemployed by any employer which has employees who are members of the Teachers' Retirement System, whether such employment is as an employee by contract or corporate contract, shall, upon such employment or reemployment, be governed with respect to retirement by the laws governing the Teachers' Retirement System of Louisiana."  (Emphasis added).
A retiree of the TRSL, who becomes reemployed by an employer who has other employees which contribute to TRSL, will be governed by laws applicable to the TRSL with respect to retirement.  If the judicial district in which this judge serves does not employ individuals who presently contribute to the TRSL, then the provisions governing TRSL would not apply to him.  It is unlikely that the judicial district employs retirees of the TRSL, and if this statement is factually correct, the judge in question will not be subject to the statutes pertaining to the TRSL.  Further, there is an argument that judges are not "reemployed" by the judicial district in which they serve, but are elected public officials, and therefore LSA-R.S. 11:710 is inapplicable.
We refer you to counsel at the TRSL for the actual computation of any retirement benefits.  Should you have further inquiries, please contact our office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0106E